     Case 2:20-cv-00424-JAM-KJN Document 7 Filed 05/12/20 Page 1 of 2


 1   ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Telephone: 408-641-9966
 4   Fax: 408-866-7334
     Email addresses: nancy@farsadlaw.com
 5   farsadlaw1@gmail.com

 6   Attorneys for Plaintiffs:
     NENITA B. SAMPAYAN
 7   AND ALBERTO Z. SAMPAYAN
 8
     Nathaniel R. Lucy, Esq. (SBN: 260796)
 9   Laura E. Malkofsky, Esq. (SBN (142536)
     ERICKSEN ARBUTHNOT
10   210 North Fourth Street, Suite 350
     San Jose, CA 95112
11   Tel: 9408) 286-0880
12   Fax: (408) 286-0337

13   Attorneys for Defendant:
     REAL TIME RESOLUTIONS, INC.
14

15
                               UNITED STATES DISTRICT COURT
16
                             EASTERN DISTRICT OF CALIFORNIA
17

18
     NENITA B. SAMPAYAN AND                        Case No. 2:20-CV-00424-JAM-KJN
19   ALBERTO Z. SAMPAYAN,
                                                  ORDER DISMISSING CASE
20                        Plaintiffs,
                                                  Judge: Honorable John A. Mendez
21          v.
                                                  Complaint filed: December 3, 2019
22
     REAL TIME RESOLUTIONS, INC. et. al.,         Trial date: TBD
23

24                        Defendants.

25

26

27          Based on the JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE
     filed by the parties (Dkt. 5), IT IS HEREBY ORDERED that this case is dismissed with
28
     Case 2:20-cv-00424-JAM-KJN Document 7 Filed 05/12/20 Page 2 of 2


 1   prejudice, with each side to bear its own costs and fees. The Clerk shall close this file. All

 2   deadlines and hearings are also vacated.

 3
            IT IS SO ORDERED.
 4

 5
     Date: May 11, 2020
 6
                                            /s/ John A. Mendez________________________
 7
                                            HON. JOHN A. MENDEZ
 8                                          UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
